DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 4, applicant recites “form” where it appears applicant intended “from.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   Lim et al. (US 2018/0066223).
 Lim et al. teach a method for continuously measuring oxygen and carbon dioxide concentrations inside a cell culture container (abstract, [0086, 0133]), comprising: providing an environmental sensor device and placing the environmental sensor device into a cell culture container (Fig. 19; [0133]), wherein the sensor device comprises a solid state oxygen sensor ([0007]) and a solid state carbon dioxide sensor ([0086, 0089, 0133]); establishing a controlled hypoxic atmosphere within the cell culture container ([0006, 0013, 0084]), and placing the cell culture container into an incubator (via door 1901; [0094]), using the environmental sensor device to continuously measure oxygen and carbon dioxide concentrations within the cell culture container while the cell culture container is located within the incubator (abstract); and storing data from the solid state oxygen sensor and the solid state carbon dioxide sensor in a memory and/or wirelessly transmitting the data to a user while the cell culture container is located within the incubator ([0121, 0129]).
  	Per claim 2,  further comprising a step of measuring ambient pressure, humidity, and/or temperature while the cell culture container is located within the incubator ([0129, 0133]).
 	Per  claim 3, further comprising a step of measuring ambient pressure, humidity, and/or temperature while the cell culture container is located within the incubator ([0133, 0136]).
Per claim 4, further comprising a step of displaying the adjusted quantities for the oxygen and carbon dioxide concentrations on a display while the cell culture container is located within the incubator ([0086]).
Per claim 5, wherein the controlled hypoxic atmosphere in the cell culture container is established using a gas feed into the cell culture container, wherein the gas feed is provided from a gas source outside the incubator ([0014, 0087, 0090]). 
Per claim 7, wherein the user sends a wireless signal to the environmental sensor device to wirelessly transmit the data to the user ([0123, 0127]).
Per claim 8, wherein the data are stored in predetermined intervals and/or associated with a time stamp ([0121]).
Allowable Subject Matter
Claims 11-16 are allowed.
Claims 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 11, while it is known in the art to provide an environmental sensor device, comprising: a housing at least partially enclosing first and second solid state sensors, wherein the first solid state sensor comprises an oxygen sensor having an oxygen quenchable fluorescent dye (see, for example, JP 6544699); in the examiner’s opinion, the prior art fails to teach or render obvious the device further comprises wherein the second solid state sensor comprises a non-dispersive infrared (NDIR) carbon dioxide sensor; an electronic component that is coupled to the first and second solid state sensors and that comprises a memory for data storage and a wireless communication module that allows for transmission of data while the sensor device is located inside the cell culture incubator: wherein the electronic component is configured to compensate sensed amounts of oxygen and carbon dioxide for temperature, pressure, and humidity, to so determine adjusted quantities for oxygen and carbon dioxide; and wherein the housing is configured to form a self-contained sensor device suitable for placement inside a cell culture incubator. 
Per claims 6, 9 and 10, while claim 1 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the method further including the device having the recited positioning and operational elements.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/22/22